DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2020/0321029 A1) in view of Roh et al. (US 2015/0015690 A1) in view of Official Notice in view of Quora (“How do you record a Reaction video and the video your reacting too simultaneously?”, specifically the answer posted by Andreas Blixt) in view of Lin (US 2003/0021589 A1).[claim 1]
Regarding claim 1, Cui discloses a method for capturing video, comprising: receiving a video capture trigger operation from a user via a video playing interface for an original video (Figures 2, S202 and Figure 4; Paragraph 0033-0034); superimposing a video capture window on the video playing interface, in response to the video capture trigger operation, wherein the video capture window is configured to record a user video comprising the user’s comment on or reaction to the original video (Figure 2, S204 and Figure 4, First video region and Second video region; Paragraphs 0036-0038, 0064); and capturing a user video and displaying the user video via the video capture window (Figure 2, S206 and Figure 4; Paragraphs 0039-0042). However, while Cui discloses a video playing interface (Figure 4), Cui does not disclose that the video capture window is within the video playing interface for the original video and the video capture window is smaller than the video playing interface for the original video as claimed.
Roh disclose a similar method for capturing video in which a user video is captured and displayed with an original video (Figure 5).  Roh further discloses a number of different arrangements for displaying the user video relative to the original video (Figures 6-13) including providing the ability to switch between a display state where the user video is full-screen while the original video is in a window and a second display state where the original video is full-screen while the user video is in a window (Figure 12; Paragraphs 0176-0179; note that in the arrangement shown in Figure 12a the user video is within the original video and the user video is smaller than the original video).  The method of Roh allows a user to customize the arrangement of the captured user video relative to the original video.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide customization of the display of the video capture window and the original video in Cui as taught by Roh so that the user may arrange the two videos in a desired manner.  However, Cui in view of Roh does not explicitly disclose receiving a video capture operation from the user via the video playing interface and in response to the video capture operation starting the video recording.  
Official Notice is taken that it is well known in the art to provide video recording start/stop controls when recording video to allow a user to freely control when the video recording starts and stops.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide video capture start/stop controls to allow a user to provide video capture start operation so that the user may decide when the video capturing operation begins thereby ensuring that the user is ready and preventing the video capturing operation from occurring prior to the user being ready.  
Cui further discloses providing a combined video on the display (e.g. Cui, Figure 7; Paragraph 0102-0111).  Cui further discloses generating a target video (e.g. Figure 1, S208).  However, Cui in view of Roh in view of Official Notice does not explicitly disclose combining the user video and the original video to obtain a combined video, wherein the combining the user video and the original video to obtain the combined video further comprises: combining audio information of the user video and audio information of the original video to obtain audio information of the combined video, combining video information of the user video and video information of the original video to obtain video information of the combined video, and combining the audio information of the combined video and the video information of the combined video to obtain the combined video as claimed.
However, it is known in the art to generate videos by combining a user video with an original video to form a combined video.  For example, Quora discloses a system which generates a composed recording from an original video and a camera video by simultaneously recording both videos (e.g. “Reaction.cam records the video and your front-facing camera simultaneously and gives you the recording composed (so you see yourself and the video synced together). After recording you can save the video to the camera roll (what I did) or share to other apps.”).  Therefore, it would have been obvious to simultaneously record both the original video and the user video as taught by Quora so that a combined video may be recorded.  However, Quora does not explicitly disclose recording the combined video by combining audio information of the user video and audio information of the original video to obtain audio information of the combined video, combining video information of the user video and video information of the original video to obtain video information of the combined video, and combining the audio information of the combined video and the video information of the combined video to obtain the combined video as claimed.
Lin discloses a system which records a plurality of videos together by combining audio signals into a combined auto stream, combining video signals into a combined video stream and merging the combined audio stream and the combined video stream to form a combined video (Figure 1).  The system of Lin allows for a plurality of videos to be recorded simultaneously.  Therefore, it would have been obvious to apply the recording technique taught by Lin to the system of Cui in view of Roh in view of Official Notice in view of Quora to implement a simultaneous recording system which allows the original video and the user video to be combined during recording.  [claim 2]
Regarding claim 2, Cui discloses a method further comprising: receiving a. window movement operation with respect to the video capture window, from the user and adjusting the video capture window to a corresponding region in the video playing interface, in response to the window movement operation (Figure 5, S5052; Paragraphs 0067-0073).[claim 5]
Regarding claim 5, Cui in view of Official Notice discloses the method according to claim 1 wherein, the capturing a user video and displaying the user video comprises: capturing the user video while playing the original video, in response to the video capture operation, and displaying the user video via the video capture window (Figure 2, S206; Paragraphs 0040-0041; see also rejection of claim 1 above).[claim 6]
Regarding claim 6, Cui discloses a method further comprising: receiving a window size adjustment operation with respect to the video capture window from the user; and adjusting the video capture window to a corresponding display size, in response to the window size adjustment operation (Figure 5, S5052; Paragraphs 0067-0073).[claim 7]
Regarding claim 7, Cui discloses a method further comprising: receiving a special effect addition operation with respect to a special effect to be added, from the user, via the video playing interface and adding the special effect to be added to the user video, in response to the special effect addition operation (Figure 5, S5051, S5055; Paragraphs 0075-0080, 0098-0101).[claim 8]
Regarding claim 8, Cui discloses a method wherein, before capturing a user video, the method further comprises: receiving a recording selection operation with respect to a recording mode for the user video, from the user, via the video playing interface, wherein, the recording mode comprises at least one of a fast recording mode, a slow recording mode, and a standard recording mode and determining the recording mode for the user video based on the recording selection operation (Figure 7; Paragraphs 0102-0111).[claim 10]
Regarding claim 10, Cui discloses a method further comprising: receiving a volume adjustment operation via the video playing interface, from the user and adjusting volumes of an audio information of the user video and/or an audio information of the original video accordingly, in response to the volume adjustment operation (Paragraph 0128).[claim 11]
Regarding claim 11, Cui in view of Roh in view of Official Notice in view of Quora in view of Lin does not disclose that the method further comprises: providing an operation prompt option to the user, wherein, the operation prompt option is used to provide the user with a prompt information of a capture operation for the combined video upon receiving an operation from the user.
Official Notice is further taken that it is well known in the art to provide an operation prompt option to a user to provide the user with a prompt information of a capture operation for capturing video upon receiving an operation from the user such as providing a setting menu which provides the user with current setting information such as video resolution, compression type, compression ratio, frame rate, etc.  By providing such a prompt, the user may view current video capture settings and adjust the settings as desired.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an operation prompt as claimed so that the user may view and adjust settings relating to capture and processing of the combined video.[claim 13]
Regarding claim 13, see the rejection of claim 1 above and note that Cui further discloses implementing the method in an electronic device comprising a memory storing a computer operation instruction and a processor configured to execute a method by invoking the stored instruction as claimed (Paragraph 0174-0176).[claim 14]
Regarding claim 14, see the rejection of claims 1 and 13 above and note that the memory of Cui may be a non-transitory computer-readable storage medium which stores at least one program, code set or instruction set which is loaded and executed by a computer to implement the method (Paragraphs 0174-0176).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2020/0321029 A1) in view of Roh et al. (US 2015/0015690 A1) in view of Official Notice in view of Quora (“How do you record a Reaction video and the video your reacting too simultaneously?”, specifically the answer posted by Andreas Blixt) in view of Lin (US 2003/0021589 A1) in view of Flash as3 (cited on IDS).[claim 3]
Regarding claim 3, Cui discloses adjusting a video capture window using a window movement operation (see rejection of claim 2 above), but does not disclose that the adjusting comprises: displaying a pre-configured window adjustment boundary line in the video playing interface, in response to the window movement operation, wherein, the window adjustment boundary line is configured to limit a display region of the video capture window; determining a current display region of the video capture window based on the window movement operation and the window adjustment boundary line; and adjusting the video capture window to a corresponding position in the video playing interface based on the current display region.
Flash as3 discloses a window movement operation comprises: displaying a pre-configured window adjustment boundary line in the interface (red border), in response to the window movement operation, wherein, the window adjustment boundary line is configured to limit a display region of the video capture window (limiting window to certain range; function enterframeHandler); determining a current display region of the video capture window based on the window movement operation and the window adjustment boundary line (function enterframeHandler and associated if statements); and adjusting the video capture window to a corresponding position in the video playing interface based on the current display region (setting rect.x and rect.y in enterframeHandler function to be limited to within in the border).  The movement operation of Flash as3 allows for the window to be limited to within a specified range.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a window movement limiting operation such as that taught by Flash as3 so that the video window may be restricted to a certain range.[claim 4]
Regarding claim 4, Flash as3 further discloses an operation wherein, the determining a current display region comprises: determining a first display region of the video capture window based on the window movement operation (determining rect.x and rect.y according to mouseX and mouseY); determining the first display region as the current display region, if a distance between the first display region and any one of window adjustment boundary lines is not less than a set distance (case when no if statements are triggered due to the window not intersecting with or being positioned outside of the limiting rectangle resulting in the window position not being moved); and determining a second display region as the current display region, if the distance between the first display region and any one of the window adjustment boundary lines is less than the set distance (case when the if statements are triggered due to the window not intersecting with or being positioned outside of the limiting rectangle resulting in the window position being moved); wherein, the second display region is a region generated by translating the first display region to any one of the window adjustment boundary lines, and at least one position point of the second display region overlaps with any one of the window adjustment boundary lines (in the second case when the if statements are triggered, the position of the window is set to correspond to the border of the limiting rectangle, i.e. rectangle.x or rectangle.y).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698